Landon, J.
In procuring the jury, thirty of the persons called and examined as to their qualifications as jurors, were challenged by the prisoner’s counsel for cause, and the challenge overruled by the court, and thereupon the prisoner’s counsel challenged them peremptorily, thus exhausting his peremptory challenges. Meantime eleven jurors had been selected and sworn who were acceptable to the people and the prisoner. Then Abram J. Bell was called and examined, and was challenged by the prisoner’s counsel for cause, and the challenge overruled by the court, and he was accepted by the court and sworn and served as the twelfth juror—the prisoner, however, proffering a peremptory challenge to him which was not permuted. The prisoner’s counsel now selects the case of Robert J. Merritt, who was one of the jurors as to whom the challenge for cause was overruled and who was challenged peremptorily by the prisoner, as presenting more clearly than any other case the grounds upon which error is assigned in overruling the prisoner’s challenge for cause. Mr. Merritt testified upon his examination, substantially, that from reading the newspaper accounts and hearing people talk about the case he had formed and expressed an opinion or impression to a certain extent as to the guilt or innocence of the prisoner, and still retained it. He had not read any statement or report of a judicial examination of the case by the coroner or otherwise. He spoke of his opinion as nothing more than obtained from reading the newspapers. Assuming from his testimony that it was true that he had formed, expressed and still retained an impression in reference to the guilt or innocence of the prisoner, derived from sources other than an examination of the evidence, the question is whether he did substantially declare on oath (1) that he believes that such opinion or impression will not influence his verdict, and (2) that he can render an impartial verdict according to the evidence. Code Crim. Pro. § 376. It was necessary, as stated in People v. Casey, 96 N. Y 122, for the juror to *326make those two declarations on oath in substance. He was asked: “ Q. Do you believe that notwithstanding any previous expression or formation of an opinion or impression in reference to the guilt or innocence of this defendant by you, or any present opinion or impression in reference thereto', which you may now have, that such opinion or impression will not influence your verdict ? A. I don’t think it would. I would try to give a verdict according to the evidence. Q. You believe you could -render an impartial verdict according to the evidence, notwithstanding any impression you now have or have had? A. I think I could.” It is plain that these two questions were framed with reference to the statutory requirements. They embraced the whole ground, and the answers of the witness were responsive and substantially full. The cross-examination that followed related to the bias upon his mind, not to his belief m his power to rise above it. He said there was an opinion on his mind that it would be hard for him to forger, and he was asked : “Q. Would it influence your mind in the way of a bias ? A. I don’t know that it would. Q. Do yon know that it would not? A. I should not'like to say; I don’t think it would.” The statute does not require him to say that he knows he would not be influenced by his previous or present opinion or impression, but simply that he believes he would not be, and that he believes he can render an impartial verdict. He repeated in various ways that he believed he could give a verdict according to the evidence, and that the opinion he had or had had, would not influence his verdict. He could not swear that he knew it would not, nor did he deny that there was possibly some chance that it would.
We have no hesitation in saying that this juror fairly and substantially, perhaps not literally, met the conditions which authorized the court then to decide whether to accept him or not. It was then for the court to declare, by its acceptance or rejection of the juror, whether it was satisfied that he does not entertain such a present opinion or impression as would influence his verdict. Code Crim. Pro. § 376. The court had measured the juror, his candor, his capacity, his real meaning; how far he had been helped or crippled in respect to the real state of his mind by the many questions propounded to him. *327It does not appear to be contemplated by the statute that we should review that decision if we find that the statutory conditions existed authorizing the trial court to make it. The learned district attorney urges that under the Code of Criminal Procedure, exceptions upon challenges for cause can only be heard with respect to the jurors who participated in the verdict. Section 455, subdivision 2; that in this respect chap. 427 Laws of 1873, which allowed all challenges of jurors to be reviewed, is no longer the law ; that the.change has been made in view of the fact that the prisoner is accorded thirty opportunities to differ from the court with respect to the fitness of a juror; that this is a reasonable limit as to jurors who do not sit, and makes it proper to confine the review of exceptions to rulings upon challenges to those jurors who do not participate in the verdict. We are greatly impressed with the force of this argument, but as we conclude to overrule the exceptions taken, upon other grounds we do not feel it necessary to pass upon it.
Edwin Kelland and Walter Kelland, his brother, kept a saloon in Kingston. The saloon occupied the lower part of the building. Their sleeping room was on the floor immediately above the saloon. The prisoner was a young man between seventeen and eighteen years of age, and had been in their service in and about the saloon for about six weeks before the homicide. His sleeping room was on the same floor as the deceased’s. The saloon on the night of January 7, 1884, remained open until after midnight. The prisoner returned to his sleeping room about one o’clock in the morning of the eighth, and Edwin Kelland to his room a few minutes later, taking in with him in a segar box upwards of seventy-five dollars in money. Ho other persons then remained in the building.
The evidence on the part of the people tended to show that shortly after Edwin Kelland retired to his sleeping room, the prisoner entered it armed with a long heavy brass faucet —a deadly weapon, if used as a club—and struck Kelland over his head many severe blows. The prisoner admitted striking the blows with the faucet. -These blows crushed his skull, reduced him to unconsciousness, and caused his death three *328days later. The prisoner stole the money from the segar box,took the watch and the best clothes of the deceased, and then fled. He remained at large for several months. The theory of the prosecntion was that the prisoner entered the sleeping room with the intent to steal, and killed the deceased while engaged in the commission of or in the attempt to commit larceny. Several counts of the indictment are framed to meet this aspect of the case. Other counts charge that the prisoner, by striking Edwin Kelland heavy blows upon the head with a deadly weapon-—the faucet in question—from a deliberate and premeditated design to effect his death, did kill and murder him. Without reproducing the testimony, it is proper to state that, as adduced by the prosecution, it tended strongly to show that larceny was the primary intent of the prisoner, and that the homicide was committed by him while engaged in it.
After the prosecution had rested, the prisoner testified in his own behalf that Edwin Kelland after entering his sleeping room called out to the prisoner, who thereupon entered the room of Kelland, who then, with much cursing and swearing, falsely accused him of stealing seventy-five cents from his Sunday pants-that were hanging in the room ; that the prisoner denied it, and that Kelland called him a liar; that the prisoner repeated his denial, and Kelland again called him a liar, and pushed and struck him three or four times hard enough to knock him backwards; that the prisoner, excited, angry and hurt, rushed out of the room, and happening to see the brass faucet lying in the hallway, seized it without reflection, rushed back into Kelland’s room, and struck him upon the head, knocked him down and stunned him; that then, seeing what he had done, and alarmed, and having no money, he stole Kelland’s money, watch, and clothes, and fled, not knowing whether he had fatally injured him. Upon this testimony of the prisoner, his counsel claimed that the crime was not murder in the first degree, in that it lacked the elements of premeditation and deliberation, both of which must be present; and that the homicide was not committed while the prisoner was committing or attempting to commit larceny, since the idea of committing larceny did not enter his mind until after the homicide was committed.
*329The principal question in the case is whether the jury were properly instructed by the court, with respect to the aspects introduced into the case by the testimony of the prisoner. The court charged the jury, “ If you find as a matter of fact, that the instrument of the nature of this in question was used by the prisoner upon the head of the deceased, and blow after blow was struck by him on the head of the deceased, so that the skull was substantially crushed in from the use of that kind of instrument, under those circumstances at that time, the law will permit you to draw, as an inference, the fact that the man intended the natural and probable result of his act.”
We find no error in the language to the prejudice of the prisoner. The law does permit the jury to draw the inference from the acts of a man that he intended the natural and probable results of his acts. How strong that inference may be, must depend upon circumstances. If only one blow had been struck, the inference might not be so strong as if many blows were struck. The law compels nothing. It only advises the jury to reason with respect to such acts in that natural manner which human experience assures us leads to correct conclusions, but it does not compel the acceptance of the conclusion, unless the mind is convinced. People v. Stover, 56 N. Y. 315. The court proceeded in the charge : “ Selfidefense is utterly out of this ease by the prisoner’s own showing; nothing of that bind appears; on the contrary, it is negatived by what I told you is the prisoner’s own statement. Those blows were not struck in self-defense, but, according to his statement, were struck in the heat of passion, on account of blows previously given to him by the deceased.” Every sentence here was true and entirely appropriate.
The court continued : “ Under those circumstances, where the fact of the killing stands admitted, and where the fact stands admitted that the killing was accomplished by virtue of that instrument which you have seen here, inflicting blows upon the head, of the character which has been detailed ; and the rule of law being that from the infliction of such wounds, under those circumstances, you would be permitted to find, as matter of fact, that they were struck with an intent that the natural and probable result of those blows should follow and that nat*330ural and probable result being death,—then it %ecomes necessary for the prisoner, on his part, to satisfy you, by a preponderance of the evidence in the case, that his statement of thié crime is the correct- one. Otherwise you would be able to find from those facts, drawing the inference which the law permits you, that, as I say, the intention was to Mil; and you would be permitted, under those circumstances, if it commended itself to your judgment, upon the evidence, to find that that intent existed sufficiently long before the perpetration to be premeditated and deliberate? I say, under those circumstances, the burden rests upon the prisoner to show to your satisfaction, by a preponderance of evidence, that his version of this story is the truth.”
Was it necessary, regard being had to the very strong case made by the people, for the prisoner to satisfy the jury, by a preponderance of the evidence in the case,' that his statements of this crime was a correct one? Or, as the court again stated it, did the burden rest upon the prisoner to show to the satisfaction of the jury by a preponderance of the evidence, that his version of the story was true? Suppose he did show it to the satisfaction of the jury, but not by a preponderance of evidence ? The court explained what was meant by a preponderance of evidence. “ By a preponderance of evidence, of course,.! do not mean the number of witnesses, because you have but one living witness to the actual occurrence that took place there that night, and the living witness is the prisoner at the bar. I do not mean that. I mean, taking all the facts and circumstances into consideration which this evidence gives you ; taking all the inferences which you are entitled to draw from his evidence, and taking with it, the evidence of the prisoner himself for what it may be worth in your judgment—all those facts, all those circumstances, all those inferences, and the testimony of the prisoner himself, are to be considered, and then, under those circumstances,'you must say, having found the other facts that I have spoken of, that you are satisfied by a preponderance of the evidence in the case that the prisoner’s version is the correct one.”
The killing was conceded, and that it was unlawful was clear upon the.prisoner’s testimony. Under the indictment and *331the proof on the part of the people, in order to find the prisoner guilty of murder in the first degree, it was necessary for the jury to find either that he killed Kelland while engaged in committing or attempting to commit a larceny, or from a deliberate and premeditated design to effect his death. The jury had both aspects of the case presented to their minds. In one aspect the burden rested upon the people to prove either ■ the commission or attempt to commit the larceny, as the felony concurring with the homicide. The effect of the prisoner’s testimony was in no wise directed towards disproving the killing, or the weapon with which it was done,- or the repeated blows struck by the weapon. It touched none of these, but went to disprove that part of the people’s case, which tended to show that the larceny and homicide were concurrent acts. How, there was no presumption of law arising from the facts presented by the people that the intent to commit larceny was prior to the act of killing. The facts, as adduced by the people, tended strongly to show that it was, and the testimony of the prisoner to show that it was not; the testimony of the prisoner tended to weaken a necessary part of the people’s case,—namely, the prior intent of larceny. He had the right to attack that part of the people’s case by his own testimony, and then urge to the jury that his testimony was not only consistent with that adduced by the people, but explanatory of it, and since the burden always remained upon the people of making good that part of their case, he had the right to explain away, if he could, the circumstances that seemed to press hard upon him if unexplained ; and having given his explanation he then had the right to have the jury instructed, that in determining the question whether he committed the homicide while engaged in committing or attempting to commit a larceny, the burden rested upon the people; and whether they had made it good or not, could only be determined upon a consideration of all the evidence, including his own ; and that upon the whole case he was entitled to the benefit of a reasonable doubt touching this element necessary to constitute murder in the first degree. In like manner, reference to the other aspect in which the jury may have found him guilty of murder in the first degree, it was a part of the people’s case to prove *332that he killed Kelland from a deliberate and premeditated design to effect his death. The fact of the killing, the weapon used, the violence and number of times it was used, and many circumstances adduced by the people, tended strongly to prove both premeditation and deliberation. The rule, that a man is presumed to contemplate the natural and probable consequences of his own acts—a rule which is but the fqrmal expression of what our experience confirms—a rule which is wise and advisory as to the conclusions reasonable and proper to be drawn, but not a rule rigid and compulsory, enforcing a conclusion as a presumption of law, whether the mind of the juror be convinced or not—tended strongly to produce the conviction that the prisoner committed the homicide with deliberate and premeditated design to effect Kelland’s death. But the burden of proof as to this part of the people’s case was never shifted from the people to the prisoner. And the prisoner had the right by his testimony to explain the circumstances and resist the inferences deducible from the case as made by the people, and to show that his version was not inconsistent with the people’s case, and to/ urge that his explanations had weakened the force of the inference which, with the circumstances unexplained, would naturally enough be drawn.
The question was not whether he had established his version of the case by a preponderance of evidence to the satisfaction of the jury, but whether, in the light of his explanation, if the jury believed it, the people had made out that part of their case charging him with both premeditation and deliberation in committing the homicide. If upon this point the jury had a reasonable doubt, they could not convict of murder in the first degree. It is true, that the court, immediately following the instruction to the jury commented upon above, added : “ And right here it is well for me to say to you, gentlemen, that the law not only permits, but directs you, if you have any reasonable doubt upon the evidence in this case, as to the guilt of this prisoner, as he stands indicted, it is you'r privilege and your duty to give the prisoner the benefit of that doubt and to acquit of the higher crime.”
It is to be remarked that this instruction is not specially pointed to a doubt upon the question whether the homicide was *333deliberate or committed while engaged in the larceny, upon the evidence adduced by the prisoner as well as by the people; it may well have referred to the case made by the people alone. It is doubtful whether the jury could have understood from it, that notwithstanding what the court had just instructed them as to .the prisoner satisfying them that his version of the case was true, that if that version created a reasonable doubt as to the intent and character of the prisoner’s act, they should give him the benefit of the doubt. Indeed, that the jury were not at liberty so to construe the language of the court, seems to be placed beyond question by the subsequent request of the prisoner’s counsel, and the response of the court. His counsel made this request: “ I ask your honor to charge in that connection that the prisoner is entitled to the benefit of the doubt in every proposition which the jury pass upon as a matter of fact, which distinguishes his charge from intentional, premeditated killing to a lesser degree of crime.”
The Court : “ I won’t charge exactly in that language. I will charge the jury, as I think I have already charged, that the fact that the killing being admitted, and the proof being in regard to the killing, the use of this particular instrument and the blows thus administered, the jury would have the right to infer, from such use and from the character of the instrument, that the party using them intended the natural result of their use; not that they are bound to as a matter of law, but that they have the right as a matter of fact; if they should come to that conclusion and infer such result was intended, then for the prisoner, it rests upon him to satisfy you by a preponderance of evidence, that his story is the correct one, and that he did not have that intention.”
The prisoner’s counsel stated that he took an exception to the words of the charge, “the burden rests upon the prisoner, that his version is the truth.” To which the court remarked : “ I say that the burden rests upon the prisoner to show that his version was the true one, if you should come to the conclusion, first, that this killing had been committed with this weapon; if it was a dangerous weapon, and the prisoner intended the natural and necessary result of his act, which was death.”
Counsel: “ I ask your honor to charge that the doubt is in *334the prisoner’s favor, on the question whether the prisoner’s version is correct or not.”
The Coubt : “ I won’t alter my charge any in that respect.”
It may well be that the jury convicted the prisoner because they did not believe a word of his version of the homicide; and if it could be seen that such was the ease, we should not feel inclined to-disturb this conviction. But it was the right of the prisoner to have his testimony so submitted to the jury as to allow them to give to it its proper effect, in case they did not believe it, or in case, when considered in connection with the whole evidence, it created' a. reasonable doubt in their minds as to the question whether the homicide was deliberate, or concurrent with another felony ; or whether, to use the words of the court in People v. Conroy, 97 N. Y. 75 ; 2 N. Y. Crim. Rep. 565, it was committed under the influence of sudden and uncontrollable impulse, produced by proximate cause, and, therefore, less than murder in the first degree.
It is well settled law that the burden of proof rests upon the people to establish the case charged; that where the crime consists of several degrees, this burden exists as to the degree charged, and as to every fact necessary to constitute that degree ; and that, if, upon the whole evidence, including that of the defense, as well as that of the prosecution, the jury entertain a reasonable doubt of the guilt of the accused, he is entitled to the benefit of that doubt; and this is true with respect to the degree of the crime charged, and with reference to every essential requisite of that degree; and that in all these respects the burden is never shifted from the prosecutor to the prisoner. Stokes v. People, 53 N. Y. 164; Brotherton v. People, 75 Id. 159 ; People v. McCann, 16 Id. 58; People v. Conroy, 97 Id. 62-75; 2 N.Y. Crim. Rep. 565 ; People v. Schryver, 42 N. Y. 1.
In the case of the People v. Schryver, the homicide was admitted and a justification was attempted.' It was there held that the prisoner took upon himself the burden of satisfying the jury that his defense was true. The court, however, was careful to discriminate between an attempt to show that the homicide was manslaughter instead of murder, and an attempt to show that an admitted homicide was justifiable under the *335statute; thus plainly intimating that where the degree of the crime is to be established the burden still remains upon the people, but where the act admitted pper se establishes the degree, a justification is an afiirmative defense, and may not be accepted unless a reasonable probability of its truth is shown-by the defendant, or arises upon the whole case.
But the case of Stokes <o. People, as also the other cases cited, seems to establish the rule that the burden does not rest upon the prisoner to establish, even to a reasonable probability the truth of an affirmative defense; if, upon the whole evidence on both sides, a reasonable doubt is created as to the guilt of the prisoner, he is entitled to the benefit of it.
We therefore feel constrained to reverse the conviction and judgment, and direct a new trial.
Learned, P. J., and Bookes, J., concur.
Judgment and conviction reversed. Mew trial granted.